Title: 81. A Bill for Establishing a Public Library, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that on the first day of January, in every year there shall be paid out of the treasury the sum of two thousand pounds, to be laid out in such books and maps as may be proper to be preserved in a public library, and in defraying the expences necessary for the care and preservation thereof; which library shall be established at the town of Richmond.
The two houses of Assembly shall appoint three persons of learning and of attention to literary matters, to be visitors of the said library, and shall remove them, or any of them, and fill any vacancies, from time to time, as they shall think fit; which visiters shall have power to receive the annual sums beforementioned, and therewith to procure such books and maps as aforesaid, and shall superintend the preservation thereof. Whensoever a keeper shall be found necessary they shall appoint such keeper, from time to time, at their will, on such annual salary (not exceeding one hundred pounds) as they shall think reasonable.
If during the time of war the importation of books and maps shall be hazardous, or if the rate of exchange between this commonwealth and any state from which such articles are wanted, shall from any cause be such that they cannot be imported to such advantage as may be hoped at a future day, the visiters shall place the annual sums, as they become due, in the public loan office, if any there be, for the benefit of interest, or otherwise shall suffer them to remain in the treasury until fit occasions shall occur of employing them.
It shall not be lawful for the said keeper, or the visiters themselves, or any other person to remove any book or map out of the said library, unless it be for the necessary repair thereof; but the same shall be made useful by indulging the researches of the learned and curious, within the said library, without fee or reward, and under such rules for preserving them safe and in good order and condition as the visiters shall constitute.
The visiters shall annually settle their accounts with the Auditors and leave with them the vouchers for the expenditure of the monies put into their hands.
